DISMISS and Opinion Filed December 15, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-21-00877-CV

    RIDGECOUNTRY, INC., A TEXAS CORPORATION, Appellant
                            V.
  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
   TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM
   MORTGAGE ACQUISITION TRUST, SELENE FINANCE, LP, AND
           NATIONSTAR MORTGAGE, LLC, Appellees

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-17-0426

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Before the Court is appellant’s agreed motion to dismiss the appeal with

prejudice. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal with prejudice. See id.



                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
210877F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RIDGECOUNTRY, INC., A TEXAS                 On Appeal from the 439th Judicial
CORPORATION, Appellant                      District Court, Rockwall County,
                                            Texas
No. 05-21-00877-CV         V.               Trial Court Cause No. 1-17-0426.
                                            Opinion delivered by Justice
WILMINGTON SAVINGS FUND                     Goldstein, Justices Pedersen, III and
SOCIETY, FSB, D/B/A                         Smith participating.
CHRISTIANA TRUST, NOT
INDIVIDUALLY BUT AS
TRUSTEE FOR PRETIUM
MORTGAGE ACQUISITION
TRUST, SELENE FINANCE, LP,
AND NATIONSTAR MORTGAGE,
LLC, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered December 15, 2021.




                                      –2–